DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/27/21.  Claims 1, 12, 26, and 27 were amended; claims 3 and 21 were cancelled.  Claims 1-2, 4-20, and 22-30 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 8 of Remarks, filed 8/27/21, with respect to the rejections of claims 1-2, 4-10, 12, and 22-30 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-2, 4-10, 12, and 22-30 under 35 U.S.C. 112(b) have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-2, 4-20, and 22-30 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-2, 4-10, and 22-25,
As persuasively argued by Applicant in page 8 of Remarks filed 8/27/21, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 112(b).  Specifically, newly amended independent claim 1 recites:
 “A method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: 

b) moving the fabric articles from the intake to the modules and then to the discharge in sequence; 
c) not counter flowing a rinsing liquid in the washer interior for a selected time interval after step "b"; 
d) after step "c", counter flowing a rinsing liquid along a flow path that is generally opposite the direction of travel of the fabric articles in step "b" and at first and second spaced apart positions; 
e) wherein one or more of said modules have a perforated scoop and an outer shell and one or more of said modules have no outer shell; and 
f) wherein each of the one or more modules with no outer shell is a carryover module having a scoop that transfers both the fabric articles and liquid to the next downstream module, at least one carryover module being an interior module positioned in between the first and last modules.” [emphasis added].
In particular, newly amended independent claim 1 recites “f) wherein each of the one or more modules with no outer shell is a carryover module having a scoop that transfers both the fabric articles and liquid to the next downstream module, at least one carryover module being an interior module positioned in between the first and last modules” which overcame the previous grounds of rejection under 35 U.S.C. 103 in view of US Pub. 2011/0296626 to Poy et al. (“Poy”) and US Pat. 5,307,652 to Hagiwara et al. (“Hagiwara”).  The closest prior art reference, Poy (US Pub. 2011/0296626), discloses a method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: a) providing a continuous batch tunnel washer (11) having an interior (31), an intake (at 12), a discharge (at 13), a plurality of modules (14-25), and a volume of liquid [Fig. 1-2; ¶0066; see: Claim 1, step “a” in ¶0088]; b) moving the fabric articles from the intake to the modules and then to the discharge in sequence [see: Claim 1, step “b” in ¶0088]; c) not counter flowing a rinsing liquid in the washer interior for a selected time interval after step "b" [see: Claim 1, step “e” in ¶0088]; and d) after step "c", counter flowing a rinsing liquid along a flow path that is generally opposite the direction of travel of the fabric articles in step "b" and at first and second spaced apart positions (via pumps 40-42) [Fig. 1; ¶0072, ¶0074; see: Claim 1, step “e” in ¶0088].  Poy does not explicitly teach the feature(s) of claim step “e” wherein “one or more of said modules have a perforated scoop and an outer shell and one or more of said modules have no outer shell”.  In the previous grounds of rejection, secondary reference Hagiwara (US Pat. 5,307,652) was relied upon to obviate said deficient features of Poy.  Hagiwara similarly teaches a method and apparatus for washing fabric articles in a continuous batch tunnel washer comprising an interior, an intake (at 89), a discharge (at 90), and a plurality of modules (53-56, 66-68), wherein: one or more of said modules (54-56, 66) have a perforated scoop (63 with holes 105) and an outer shell (60-62, 71, respectively) and one or more of said modules (53, 67) have no outer shell [Fig. 1; col. 6, lines 53-59; col. 7, lines 1-22].  However, Hagiwara does not teach or suggest the claimed configuration of carryover modules having no outer shell and a scoop that is not perforated and that transfers both the fabric articles and liquid to the next downstream module, wherein at least one or more of said interior module that is positioned between the first and final modules.  As persuasively argued previously by Applicant in pages 8-9 of prior remarks filed 2/3/20, Hagiwara teaches away from said claim features by dumping water at each interior module [col. 7, lines 14-22, recites: “drain-off of water is performed to prevent contaminated water from being sent to the next vessel”, “scoop means 63 in the first vessel 53 and the seventh vessel 68 which do not require drain-off of water have no holes at the scoop-up portion 101”].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the method defined by independent claim 1.  For at least the above reasons, independent claim 1 and therefore dependent claims 2, 4-10, and 22-25 are in condition for allowance. 
Regarding claim 11,
As persuasively argued previously by Applicant in pages 8-9 of prior Remarks filed 2/3/20, independent claim 11 overcame the previous grounds of rejection under 35 U.S.C. 103 in view of US Pub. 2011/0296626 to Poy et al. (“Poy”) and US Pat. 5,307,652 to Hagiwara et al. (“Hagiwara”).  Specifically, independent claim 11 recites:
“A method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: 
a) providing a continuous batch tunnel washer having an interior, an intake, a discharge, and a plurality of modules that segment the interior, said modules including a first module, a final module and multiple interior modules in between said first and final modules; 
b) moving the fabric articles from the intake to the discharge; 

d) after a selected time interval and after step "c", counter flowing liquid in the washer interior along a flow path that is generally opposite the direction of travel of the fabric articles in step 
e) counter flowing water through the modules to effect a rinse of the fabric articles; 
f) wherein some of the modules have an outer shell and some of the modules do not have an outer shell;
g) wherein one or more of the modules having an outer shell have a perforated scoop; and 
h) wherein the modules with no outer shell are carryover modules, each having a scoop that is not perforated and that transfers both the fabric articles and liquid to the next downstream module, at least one or more of said carryover modules being an interior module that is positioned in between the first and final modules.” [emphasis added].
The closest prior art reference, Poy (US Pub. 2011/0296626), discloses a method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: a) providing a continuous batch tunnel washer (11) having an interior (31), an intake (at 12), a discharge (at 13), a plurality of modules (14-25), and a volume of liquid [Fig. 1-2; ¶0066; see: Claim 1, step “a” in ¶0088]; b) moving the fabric articles from the intake to the modules and then to the discharge in sequence [see: Claim 1, step “b” in ¶0088]; c) not counter flowing a rinsing liquid in the washer interior for a selected time interval after step "b" [see: Claim 1, step “e” in ¶0088]; and d) after step "c", counter see: Claim 1, step “e” in ¶0088].  Poy does not explicitly teach the feature(s) of claim step “e” wherein “one or more of said modules have a perforated scoop and an outer shell and one or more of said modules have no outer shell”.  In the previous grounds of rejection, secondary reference Hagiwara (US Pat. 5,307,652) was relied upon to obviate said deficient features of Poy.  Hagiwara similarly teaches a method and apparatus for washing fabric articles in a continuous batch tunnel washer comprising an interior, an intake (at 89), a discharge (at 90), and a plurality of modules (53-56, 66-68), wherein: one or more of said modules (54-56, 66) have a perforated scoop (63 with holes 105) and an outer shell (60-62, 71, respectively) and one or more of said modules (53, 67) have no outer shell [Fig. 1; col. 6, lines 53-59; col. 7, lines 1-22].  However, Hagiwara does not teach or suggest the claimed configuration of carryover modules having no outer shell and a scoop that is not perforated and that transfers both the fabric articles and liquid to the next downstream module, wherein at least one or more of said carryover modules is an interior module that is positioned between the first and final modules.  As persuasively argued by Applicant, Hagiwara teaches away from said claim features by dumping water at each interior module [col. 7, lines 14-22, recites: “drain-off of water is performed to prevent contaminated water from being sent to the next vessel”, “scoop means 63 in the first vessel 53 and the seventh vessel 68 which do not require drain-off of water have no holes at the scoop-up portion 101”].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all claim 11 is in condition for allowance. 
Regarding claim 12,
As persuasively argued by Applicant in page 8 of Remarks filed 8/27/21, newly amended independent claim 12 overcomes the previous grounds of rejection under 35 U.S.C. 112(b).  Specifically, newly amended independent claim 12 recites:
 “A method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: 
a) providing a continuous batch tunnel washer having an interior, an intake, a discharge, and a plurality of modules that segment the interior, said modules including a first module, a final module and multiple interior modules in between the first and final modules; 
b) moving the fabric articles from the intake to the discharge and through the modules in sequence; 
c) adding a washing chemical to one or more of the modules; 
d) washing the fabric articles after step "c" in one or more of the modules; 
e) after completion of steps "c" and "d", rinsing the fabric articles by counter flowing liquid in the washer interior along a flow path that is generally opposite the direction of travel of the fabric articles in step "b"; and 
f) wherein one or more of the modules are rinse modules that have a perforated scoop; 
g) wherein one or more of the rinse modules has an outer shell; and 
wherein one or more of the interior modules has no outer shell and is a carryover module having a non-perforated scoop that transfer both the fabric articles and liquid to the next downstream module.” [emphasis added].
In particular, newly amended independent claim 12 recites “h) wherein one or more of the interior modules has no outer shell and is a carryover module having a non-perforated scoop that transfer both the fabric articles and liquid to the next downstream module” which overcame the previous grounds of rejection under 35 U.S.C. 103 in view of US Pub. 2011/0296626 to Poy et al. (“Poy”) and US Pat. 5,307,652 to Hagiwara et al. (“Hagiwara”).  The closest prior art reference, Poy (US Pub. 2011/0296626), discloses a method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: a) providing a continuous batch tunnel washer (11) having an interior (31), an intake (at 12), a discharge (at 13), a plurality of modules (14-25), and a volume of liquid [Fig. 1-2; ¶0066; see: Claim 1, step “a” in ¶0088]; b) moving the fabric articles from the intake to the modules and then to the discharge in sequence [see: Claim 1, step “b” in ¶0088]; c) not counter flowing a rinsing liquid in the washer interior for a selected time interval after step "b" [see: Claim 1, step “e” in ¶0088]; and d) after step "c", counter flowing a rinsing liquid along a flow path that is generally opposite the direction of travel of the fabric articles in step "b" and at first and second spaced apart positions (via pumps 40-42) [Fig. 1; ¶0072, ¶0074; see: Claim 1, step “e” in ¶0088].  Poy does not explicitly teach the feature(s) of claim step “f” and “g” wherein “one or more of said modules are rinse modules that have a perforated scoop” and “one or more of the rinse modules has an outer shell”.  In the previous grounds of rejection, secondary reference Hagiwara (US Pat. 5,307,652) was relied upon to obviate said deficient respectively) and one or more of said modules (53, 67) have no outer shell [Fig. 1; col. 6, lines 53-59; col. 7, lines 1-22].  However, Hagiwara does not teach or suggest the claimed configuration of carryover modules having no outer shell and a scoop that is not perforated and that transfers both the fabric articles and liquid to the next downstream module, wherein at least one or more of said carryover modules is an interior module that is positioned between the first and final modules.  As persuasively argued previously by Applicant in pages 8-9 of prior remarks filed 2/3/20, Hagiwara teaches away from said claim features by dumping water at each interior module [col. 7, lines 14-22, recites: “drain-off of water is performed to prevent contaminated water from being sent to the next vessel”, “scoop means 63 in the first vessel 53 and the seventh vessel 68 which do not require drain-off of water have no holes at the scoop-up portion 101”].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the method defined by independent claim 12.  For at least the above reasons, independent claim 12 is in condition for allowance. 
Regarding claims 13-20,
As persuasively argued previously by Applicant in pages 8-9 of prior Remarks filed 2/3/20, newly amended independent claim 13 overcame the previous grounds of rejection under 35 U.S.C. 103 in view of US Pub. 2011/0296626 to Poy et al. (“Poy”) claim 13 recites:
“A method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of:
a) providing a continuous batch tunnel washer having an interior, an intake, a discharge, a plurality of modules, and a volume of liquid; 
b) moving the fabric articles from the intake to the modules and then to the discharge in sequence; 
c) wherein in step "b" one or more of the modules has a perforated scoop; 
d) counter flowing a rinsing liquid at spaced apart first and second positions along a flow path that is generally opposite the direction of travel of the fabric articles in steps "b" and "c"; 
e) during step "e" boosting pressure of the counter flowing rinsing liquid with a booster pump at one or more positions spaced in between the intake and the discharge; and 
f) carrying over the fabric articles and rinsing liquid from one module to another module with a module that has a non-perforated scoop and that is located in between said first and second spaced apart positions.” [emphasis added].
The closest prior art reference, Poy (US Pub. 2011/0296626), discloses a method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: a) providing a continuous batch tunnel washer (11) having an interior (31), an intake (at 12), a discharge (at 13), a plurality of modules (14-25), and a volume of liquid [Fig. 1-2; ¶0066; see: Claim 1, step “a” in ¶0088]; b) moving the fabric articles from the see: Claim 1, step “b” in ¶0088]; d) counter flowing a rinsing liquid (via pumps 40-42) at spaced apart first and second positions along a flow path that is generally opposite the direction of travel of the fabric articles in steps "b" and "c” [Fig. 1; ¶0072, ¶0074; see: Claim 1, step “e” in ¶0088]; and e) during step "e" boosting pressure of the counter flowing rinsing liquid with a booster pump (41, 42) at one or more positions spaced in between the intake and the discharge [Fig. 1; ¶0074; see: Claim 1, step “f” in ¶0088].  Poy does not explicitly teach the feature(s) of claim step “c” wherein “in step "b" one or more of the modules has a perforated scoop” and of step “f” “carrying over the fabric articles and rinsing liquid from one module to another module with a module that has a non-perforated scoop in between said first and second spaced apart positions”.  In the previous grounds of rejection, secondary reference Hagiwara (US Pat. 5,307,652) was relied upon to obviate said deficient features of Poy.  Hagiwara similarly teaches a method and apparatus for washing fabric articles in a continuous batch tunnel washer comprising an interior, an intake (at 89), a discharge (at 90), and a plurality of modules (53-56, 66-68), wherein: one or more of said modules (54-56, 66) have a perforated scoop (63 with holes 105) and an outer shell (60-62, 71, respectively) and one or more of said modules (53, 67) have no outer shell [Fig. 1; col. 6, lines 53-59; col. 7, lines 1-22].  However, Hagiwara does not teach or suggest all features of method step “f” carrying over the fabric articles and rinsing liquid from one module to another module with a module that has a non-perforated scoop and that is located in between said first and second spaced apart positions.  As persuasively argued by Applicant, Hagiwara teaches away from said claim features by dumping water at each interior module [col. 7, lines 14-22, drain-off of water is performed to prevent contaminated water from being sent to the next vessel”, “scoop means 63 in the first vessel 53 and the seventh vessel 68 which do not require drain-off of water have no holes at the scoop-up portion 101”].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the method defined by independent claim 13.  For at least the above reasons, independent claim 13 and therefore dependent claims 14-20 are in condition for allowance. 
Regarding claims 26-30,
As persuasively argued by Applicant in page 8 of Remarks filed 8/27/21, newly amended independent claim 26 overcomes the previous grounds of rejection under 35 U.S.C. 112(b).  Specifically, newly amended independent claim 26 recites:
“A method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: 
a) providing a continuous batch tunnel washer having an interior, an intake, a discharge, a plurality of modules that include a first module, a last module, multiple interior modules in between said first and said last module, and a volume of liquid; 
b) moving the fabric articles from the intake to the modules and then to the discharge in sequence; 
c) not counter flowing a rinsing liquid in the washer interior for a selected time interval after step "b"; 
d) after step "c", counter flowing a rinsing liquid along a flow path that is generally opposite the direction of travel of the fabric articles in step "b" and at first and second spaced apart positions; 
wherein one or more of said modules has a perforated scoop and an outer shell and one or more of said modules is a carryover module having a scoop that transfers both the fabric articles and liquid to the next downstream module, at least one carryover module being an interior module positioned in between the first and last modules.” [emphasis added].
In particular, newly amended independent claim 26 recites “e) wherein one or more of said modules has a perforated scoop and an outer shell and one or more of said modules is a carryover module having a scoop that transfers both the fabric articles and liquid to the next downstream module, at least one carryover module being an interior module positioned in between the first and last modules” which overcame the previous grounds of rejection under 35 U.S.C. 103 in view of US Pub. 2011/0296626 to Poy et al. (“Poy”) and US Pat. 5,307,652 to Hagiwara et al. (“Hagiwara”).  The closest prior art reference, Poy (US Pub. 2011/0296626), discloses a method of washing fabric articles in a continuous batch tunnel washer, comprising the steps of: a) providing a continuous batch tunnel washer (11) having an interior (31), an intake (at 12), a discharge (at 13), a plurality of modules (14-25), and a volume of liquid [Fig. 1-2; ¶0066; see: Claim 1, step “a” in ¶0088]; b) moving the fabric articles from the intake to the modules and then to the discharge in sequence [see: Claim 1, step “b” in ¶0088]; c) not counter flowing a rinsing liquid in the washer interior for a selected time interval after step "b" [see: Claim 1, step “e” in ¶0088]; and d) after step "c", counter flowing a rinsing liquid along a flow path that is generally opposite the direction of travel of the fabric articles in step "b" and at first and second spaced apart positions (via pumps 40-42) [Fig. 1; ¶0072, ¶0074; see: Claim 1, step “e” in ¶0088].  Poy does not explicitly teach the one or more of said modules is a carryover module having a scoop that transfers both the fabric articles and liquid to the next downstream module, at least one carryover module being an interior module positioned in between the first and last modules”.  In the previous grounds of rejection, secondary reference Hagiwara (US Pat. 5,307,652) was relied upon to obviate said deficient features of Poy.  Hagiwara similarly teaches a method and apparatus for washing fabric articles in a continuous batch tunnel washer comprising an interior, an intake (at 89), a discharge (at 90), and a plurality of modules (53-56, 66-68), wherein: one or more of said modules (54-56, 66) have a perforated scoop (63 with holes 105) and an outer shell (60-62, 71, respectively) and one or more of said modules (53, 67) have no outer shell [Fig. 1; col. 6, lines 53-59; col. 7, lines 1-22].  However, Hagiwara does not teach or suggest the claimed configuration of one or more carryover modules having a scoop that transfers both the fabric articles and liquid to the next downstream module, wherein at least one carryover module is an interior module that is positioned between the first and last modules.  As persuasively argued previously by Applicant in pages 8-9 of prior remarks filed 2/3/20, Hagiwara teaches away from said claim features by dumping water at each interior module [col. 7, lines 14-22, recites: “drain-off of water is performed to prevent contaminated water from being sent to the next vessel”, “scoop means 63 in the first vessel 53 and the seventh vessel 68 which do not require drain-off of water have no holes at the scoop-up portion 101”].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the method defined by independent claim 26.  For at least the above claim 26 and therefore dependent claims 27-30 are in condition for allowance. 
See the attached ‘Notice of References Cited’ for a list of the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pub. 2002/0038481 to Stoll
	US Pub. 2003/0110576 to ten Have
	US Pub. 2011/0011136 to Wientjens
	US 2009/0106914 to Bringewatt et al.
US Pat. 4,519,224 to Seifert et al.
US Pat. 5,307,652 to Hagiwara et al.
	US Pat. 5,211,039 to Pellerin
	US Pat. 4,236,393 to Katzfey
	US Pat. 4,156,358 to Harrsch
	US Pat. 4,486,509 to Pellerin 
	US Pat. 5,454,236 to Pellerin
	US Pub. 2002/0083742 to Bringewatt et al.
	US Pub. 2014/0053343 to Poy
	US Pat. 4,607,509 to Stoll
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.